DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-4 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the flange portion (2c) rises in the slot (S) from the barrel portion (2a) along a first outer peripheral bottom portion (C1) of the slot (S), a side surface in the circumferential direction of the auxiliary pole (1b), an outer peripheral surface of the coil (3), and a second outer peripheral bottom portion (C2) of the slot (S) define a gap area (4) that is not occupied by the coil (3), in the slot (S), the second outer peripheral bottom portion (C2) is continuous to the first outer peripheral bottom portion (C1), and extends in a direction intersecting the first outer peripheral bottom portion (C1), and the gap area (4) has a triangular cross-section shape, taken perpendicular to a rotation axis (C) of the armature structure (X), that narrows in width towards the rotation axis (C) (see fig. 1A below) -- in the combination as claimed.
Claim 2 is allowed due to their dependence on claim 1.

    PNG
    media_image1.png
    573
    553
    media_image1.png
    Greyscale

Regarding claims 3 and 4 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- one of the main pole (1a) and the auxiliary pole (1b) includes, in the magnetic pole distal end portion, a flange-shaped portion (21) extending to both sides on the circumference of the concentric circle, and the length of the arc of the magnetic pole distal end portion of the other of the main pole (1a) and the auxiliary pole (1b) is less than a width in the circumferential direction of a portion, other than the magnetic pole 

    PNG
    media_image2.png
    470
    528
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834